              Case 4:19-cv-04975-PJH Document 156 Filed 03/25/20 Page 1 of 20




     JOSEPH H. HUNT
 1
     Assistant Attorney General
 2   DAVID L. ANDERSON
     United States Attorney
 3   ALEXANDER K. HAAS, SBN 220932
     Branch Director
 4
     ERIC J. SOSKIN
 5   Senior Trial Counsel
     KERI L. BERMAN
 6   KUNTAL V. CHOLERA
 7   JOSHUA M. KOLSKY, DC Bar No. 993430
     Trial Attorneys
 8   United States Department of Justice
     Civil Division, Federal Programs Branch
 9    P.O. Box 883
10    Washington, D.C. 20044
      Telephone: (202) 305-7664
11    Facsimile: (202) 616-8470
      Email: joshua.kolsky@usdoj.gov
12
13   Attorneys for Defendants

14                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
15   __________________________________________
16                                              )
     STATE OF CALIFORNIA, et al.                )  Case No. 3:19-cv-04975-PJH
17                                              )  Case No. 4:19-cv-04980-PJH
           Plaintiffs,                          )
18
                         v.                     )
19                                              )  NOTICE OF SUPPLEMENTAL
     U.S. DEPARTMENT OF HOMELAND                )  AUTHORITY
20         SECURITY, et al.,                    )
                                                )
21
           Defendants.                          )
22                                             )
                                               )
23   LA CLINICA DE LA RAZA, et al.,            )   Date: March 4, 2020
                                               )   Time: 9:00 a.m.
24
           Plaintiffs,                         )   Courtroom: 3
25                       v.                    )   Judge: Hon. Phyllis J. Hamilton
                                               )
26   DONALD J. TRUMP, et al.,                  )
27                                             )
           Defendants.                         )
28   __________________________________________)


     State of Cal., No. 19-4975-PJH; La Clinica, No. 19-4980-PJH
     Notice of Suppl. Authority
              Case 4:19-cv-04975-PJH Document 156 Filed 03/25/20 Page 2 of 20




 1           Defendants respectfully submit this Notice of Supplemental Authority in support of their
 2   Opposition to Plaintiffs’ Motions to Compel Completion of the Administrative Record and
 3   Request for Leave to Serve Discovery. See California, ECF No. 151; La Clinica, ECF No. 152.
 4   Attached hereto is a decision in Almaklani v. Trump, No. 18-398 (E.D.N.Y. Mar. 17, 2020), in
 5   which the court held that discovery was unavailable to the plaintiffs, including for the plaintiffs’
 6   constitutional claims, because the court’s review is limited to the administrative record.
 7
 8   Dated: March 25, 2020                              Respectfully submitted,

 9
                                                        JOSEPH H. HUNT
10
                                                        Assistant Attorney General
11
                                                        ALEXANDER K. HAAS, SBN 220932
12                                                      Branch Director
13
                                                        /s/ Joshua Kolsky
14                                                      KERI L. BERMAN
                                                        KUNTAL V. CHOLERA
15                                                      JOSHUA M. KOLSKY, DC Bar 993430
16                                                      ERIC J. SOSKIN
                                                        Trial Attorneys
17                                                      U.S. Department of Justice
                                                        Civil Division, Federal Programs Branch
18                                                      P.O. Box 883
19                                                      Washington, D.C. 20044
                                                        joshua.kolsky@usdoj.gov
20
                                                        Attorneys for Defendants
21
22
23
24
25
26
27
28

                                                           1
     State of Cal., No. 19-4975-PJH; La Clinica, No. 19-4980-PJH
     Notice of Suppl. Authority
         Case 4:19-cv-04975-PJH
Case 1:18-cv-00398-NGG-CLP       Document
                              Document 75 156
                                          Filed Filed 03/25/20
                                                03/17/20   PagePage   3 of
                                                                1 of 18    20
                                                                        PageID #: 959



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------X
 KASSEM ALMAKLANI, et al,


                                   Plaintiffs,
                                                                      MEMORANDUM
                                                                       AND ORDER
                       -against-
                                                                   18 CV 398 (NGG) (CLP)
  DONALD J. TRUMP, et al,

                                    Defendants.
 ----------------------------------------------------------X
 POLLAK, Chief United States Magistrate Judge:

          On January 19, 2018, plaintiffs, Yemeni nationals and their American Citizen and Legal

  Permanent Resident family members, filed a petition for a writ of mandamus and a Complaint

  for declaratory and injunctive relief against Donald J. Trump, Stephen Miller, Jeffrey Sessions,

  Lee Cisna, Kristjen Nielsen, Donald Neufeld, and various unknown employees of the United

  States Citizenship and Immigration Services (“USCIS”) (collectively, “defendants”), alleging

  that defendants have implemented discriminatory procedures, policies, and programs enacted to

  prevent Yemenis from immigrating to the United States.

          Currently pending before this Court is plaintiffs’ motion for discovery. For the reasons

  set forth below, the Court denies plaintiffs’ motion.

                                    FACTUAL BACKGROUND

          In their Amended Petition, filed on June 6, 2018, plaintiffs allege that each of them filed

  a Form I-130, Petition for Alien Relative, on behalf of their family members and provided all the

  necessary documentation. (Am. Pet’n1 ¶¶ 161-448). While the majority of plaintiffs filed their




         Citations to “Am. Pet’n” refer to plaintiffs’ Amended Petition for Writ of Mandamus
          1

  and Complaint for Declaratory and Injunctive Relief, filed on June 6, 2018, ECF No. 31.
         Case 4:19-cv-04975-PJH
Case 1:18-cv-00398-NGG-CLP       Document
                              Document 75 156
                                          Filed Filed 03/25/20
                                                03/17/20   PagePage   4 of
                                                                2 of 18    20
                                                                        PageID #: 960



  petitions between 2016 and 2017, others filed earlier, between 2012 and 2015, with several filed

  as early as 2005, 2006, 2007; the oldest one appears to have been pending since 1992. (Id.; see

  id. ¶ 180). Plaintiffs allege that despite providing all requested documentation and responding to

  all notices, their petitions have been unreasonably delayed and they are still awaiting a proper

  and complete adjudication. (Id. ¶¶ 161-448). They allege that defendants have engaged in a

  scheme to “stymy and prevent Yemeni Muslim immigration to the United States.” (Id.)

         Specifically, plaintiffs allege that the Immigration and Nationality Act (“INA”) provides

  the process by which a U.S. citizen can petition for an immediate relative to immigrate to the

  United States. (Id. ¶ 449). Under the USCIS’ Adjudicators Field Manual, Ch. 11.1(c) –

  Standard of Proof, the petitioner has the burden to make out a case of eligibility in support of an

  I-130 petition and that only where the primary evidence is unavailable should secondary

  evidence or an interview be required. (Id. ¶¶ 450-453). Plaintiffs allege that “[g]enerally” I-130

  petitions are approved on receipt of a completed application, primary evidence, and the payment

  of the required fees, and requests for evidence or in-person interviews are not normally sought

  until after there has been an individualized review of the petition. (Id. ¶¶ 455-456).

         According to plaintiffs, however, defendants have implemented higher standards of proof

  needed to demonstrate family relationship for individuals petitioning for Yemeni nationals. (Id.

  ¶ 460). Among other things, plaintiffs claim that defendants consider all Yemeni I-130 Petitions

  to be “‘fraudulent until proven otherwise.’” (Id. ¶ 461 (quoting U.S. DOS Cable

  09SANAA1729)). Moreover, plaintiffs claim that Yemeni petitions are subject to a mandatory

  in-person interview even though USCIS discourages such interviews for non-Yemeni petitions,

  and service centers considering Yemeni petitions also issue Requests for Evidence more often

  than required under the normal I-130 adjudication process. (Id. ¶¶ 464-465). Plaintiffs allege



                                                   2
         Case 4:19-cv-04975-PJH
Case 1:18-cv-00398-NGG-CLP       Document
                              Document 75 156
                                          Filed Filed 03/25/20
                                                03/17/20   PagePage   5 of
                                                                3 of 18    20
                                                                        PageID #: 961



  that USCIS officers are directed to scrutinize the immigration records of both the petitioner and

  beneficiary and, if there are any discrepancies, to deny the petitions. (Id. ¶¶ 466-467).

         In addition to these allegedly discriminatory practices, plaintiffs allege that USCIS

  officers ask the Yemeni petitioners to sign a sworn statement in which irrelevant information

  about other relatives is required in an effort to “create a database of Yemeni families,” and to

  “harass, delay, and deny other Yemeni I-130 petitions.” (Id. ¶ 471). Similar sworn statements

  are not required of non-Yemeni petitioners. (Id. ¶ 470). Other tactics alleged to be used to

  discourage and delay petitions include seeking duplicative Requests for Evidence, and

  conducting duplicative and unnecessary security and systems checks at local field offices even if

  they have already been conducted at USCIS service centers. (Id. ¶¶ 473-478).

         Plaintiffs allege that defendants conspired to promulgate the unlawful and discriminatory

  scheme against Yemenis in violation of the Nondiscrimination Clause of the INA, the Due

  Process and Equal Protection Clause of the Fifth Amendment, the Establishment Clause of the

  First Amendment, and federal regulations. (Id. ¶¶ 479-480). Plaintiffs claim that in 2017, the

  number of approvals of I-130 petitions for Yemenis had fallen to their lowest level in more than

  a decade and have continued to fall since. (Id. ¶ 496).

         In Count One, plaintiffs contend that they have exhausted all administrative remedies in

  an effort to have their petitions adjudicated, but to no avail, and they seek to mandamus

  defendants to properly adjudicate the plaintiffs’ petitions in good faith. (Id. ¶¶ 512-520). In

  Count Two, plaintiffs seek injunctive relief under the Administrative Procedures Act (“APA”), 5

  U.S.C. §§ 555, 701 et seq., to compel the agency to issue decisions on plaintiffs’ petitions. (Id.

  ¶¶ 521-530). Count Three seeks a declaratory judgment, pursuant to 28 U.S.C. § 2201, stating

  that defendants’ unreasonable delay and failure to notify plaintiffs regarding their I-130 petitions



                                                   3
         Case 4:19-cv-04975-PJH
Case 1:18-cv-00398-NGG-CLP       Document
                              Document 75 156
                                          Filed Filed 03/25/20
                                                03/17/20   PagePage   6 of
                                                                4 of 18    20
                                                                        PageID #: 962



  violated the INA and other federal laws and regulations. (Id. ¶¶ 531-535). Counts Four and Five

  allege Fifth Amendment violations of substantive and procedural due process (id. ¶¶ 536-544);

  Count Six raises violations of the Equal Protection Clause of the Fifth Amendment (id. ¶¶ 545-

  552); and Count Seven alleges violations of the First Amendment Establishment Clause in that

  defendants’ policies target Muslims. (Id. ¶¶ 553-559). Plaintiffs’ final claim alleges a

  conspiracy to interfere with plaintiffs’ civil rights pursuant to 42 U.S.C. § 1985(3). (Id. ¶¶ 560-

  577).

                                         DISCUSSION

          On June 28, 2019, defendants filed a motion for summary judgment, seeking to dismiss

  plaintiffs’ claims for lack of jurisdiction and for failing to state a claim pursuant to Fed. R. Civ.

  P. 12(b)(1) and 12(b)(6). (See ECF No. 66). On August 12, 2019, pursuant to a scheduling

  Order issued by the District Judge, the parties submitted a fully briefed set of papers addressing

  plaintiffs’ May 24, 2019 motion seeking a Rule 16(b) conference with the Court, along with

  discovery. (Pls.’ Mem.2).

          In their Memorandum of Law, plaintiffs detail some of the documents and information

  that they seek, claiming that the facts most dispositive of the overall Yemeni I-130 scheme are

  not contained within the individual plaintiffs’ records. Thus, they seek the following types of

  documents: 1) training documents; 2) all documents related to formulation of the 2012 Yemeni

  I-130 Policy Memorandum; 3) unredacted 2012 USCIS and/or DHS Yemeni I-130 policies; 4)

  an unredacted version of USCIS Policy Memorandum 602-0064; 5) documents relating to the

  time periods for adjudicating Yemeni nationals’ I-130 applications; 6) reports submitted to




          Citations to Pls.’ Mem. refer to plaintiffs’ Memorandum in Support of Plaintiffs’
          2

  Motion for Discovery, dated May 24, 2019, ECF No. 71.
                                                     4
         Case 4:19-cv-04975-PJH
Case 1:18-cv-00398-NGG-CLP       Document
                              Document 75 156
                                          Filed Filed 03/25/20
                                                03/17/20   PagePage   7 of
                                                                5 of 18    20
                                                                        PageID #: 963



  defendants under the Presidential Proclamation 9645, sections 4(a) and 5(a); and 7) the report

  submitted by former Secretary of Homeland Security, John F. Kelly, on July 9, 2017 3 (the “Kelly

  Report”). (Pls.’ Mem. at 4-5). Plaintiffs also seek “limited discovery” of the decision-making

  processes applied to non-Yemeni applicants to show the differences and the prejudice caused to

  Yemeni families. (Id. at 5-6). These requested documents include: 1) documents relating to I-

  130 family-based adjudication procedures and processing times from January 1, 2013 to the date

  of service of the responses; 2) documents showing the breakdown of processing times by country

  for the last two years; and 3) internal reports and statistics showing the comparative processing

  times for Yemeni nationals and non-Yemeni petitioners. (Id. at 6).

         Defendants oppose the motion on the grounds that this is an action seeking review of a

  USCIS policy under the APA, 5 U.S.C. § 706(2), and that discovery is not permitted in APA

  challenges where the determination is based solely on the administrative record that was before

  the agency at the time of the promulgation of the challenged policy. (Defs.’ Mem.4 ¶ 7).

  Defendants also oppose plaintiffs’ “eleventh-hour” motion as an untimely and procedurally

  improper response to defendants’ summary judgment motion, and contend that the categories of

  discovery sought are inappropriate and constitute a “time-wasting fishing expedition.” (Id. ¶¶

  12, 15).

         For the reasons set forth below, the Court denies plaintiffs’ motion for discovery.

     A. The Administrative Procedures Act

         Under the APA, a “person suffering legal wrong because of agency action or adversely



         3
            The Kelly Report of July 9, 2017 provides guidance as to the types of information
  required for confirming identities of those seeking entry to the United States from Yemen. (Pls.’
  Reply at 4).
          4
            Citations to “Defs.’ Mem.” refer to the defendants’ Memorandum in Opposition to
  Plaintiffs’ Motion for Discovery, dated June 28, 2019, ECF No. 72.
                                                   5
         Case 4:19-cv-04975-PJH
Case 1:18-cv-00398-NGG-CLP       Document
                              Document 75 156
                                          Filed Filed 03/25/20
                                                03/17/20   PagePage   8 of
                                                                6 of 18    20
                                                                        PageID #: 964



  affected or aggrieved by agency action. . . is entitled to judicial review[.]” Sharkey v.

  Quarantillo, 541 F.3d 75, 83 (2d Cir. 2008) (quoting 5 U.S.C. § 702) (case citations omitted).

  Judicial review is limited to review of “final agency action for which there is no other adequate

  remedy in court.” Natural Res. Def. Council v. Johnson, 461 F.3d 164, 171 (2d Cir. 2006)

  (quoting 5 U.S.C. § 704); Ali v. Tillerson, No. 16 CV 3691, 2017 WL 7048809, at *2 (E.D.N.Y.

  Nov. 21, 2017). While the APA does not confer subject matter jurisdiction for purposes of filing

  suit in a federal district court, the Supreme Court has held that 28 U.S.C. § 1331 effectively

  confers jurisdiction over a suit that arises under a right of action created by the APA. See Bowen

  v. Mass., 487 U.S. 879, 891 (1988) (stating that “it is common ground that if review is proper

  under the APA, the [Federal] District Court ha[s] jurisdiction under § 1331”).

     B. Review of Agency Determination Under the APA

         The standard of review to be applied to an agency determination under the APA is

  whether the agency’s action was arbitrary and capricious. See Citizens to Preserve Overton Park

  v. Volpe, 401 U.S. 402, 416 (1971) (holding that upon review, the court “must consider whether

  the decision was based on a consideration of the relevant factors and whether there has been a

  clear error of judgment”). It is well established that in examining the “determination or

  judgment which an administrative agency is alone authorized to make,” the reviewing court must

  judge the propriety of such action “solely by the grounds invoked by the agency.” Diallo v. U.S.

  Dep’t of Justice Bd. of Immigration Appeals, 548 F.3d 232, 235 (2d Cir. 2008) (quoting

  Securities and Exchange Comm’n v. Chenery Corp., 332 U.S. 194, 196 (1947)). If the

  administrative agency’s determination or judgment is unclear, the reviewing court “cannot be

  expected to chisel that which must be precise from what the agency has left vague and

  indecisive.” Mei Fun Wong v. Holder, 633 F.3d 64, 77 (2d Cir. 2011) (quoting Securities and



                                                   6
         Case 4:19-cv-04975-PJH
Case 1:18-cv-00398-NGG-CLP       Document
                              Document 75 156
                                          Filed Filed 03/25/20
                                                03/17/20   PagePage   9 of
                                                                7 of 18    20
                                                                        PageID #: 965



  Exchange Comm’n v. Chenery Corp., 332 U.S. at 196-97).

     C. The Parties’ Arguments

         1) Judicial Review Under the APA is Limited to the Administrative Record

         Defendants oppose plaintiffs’ motion for discovery, arguing that under the APA, review

  of the agency’s determination is limited to the closed administrative record, and the district

  court’s role is that of an appellate tribunal to review the agency decision based on the record that

  the agency presents to the court. (Defs.’ Mem. ¶ 1); see Florida Power & Light Co. v. Lorian,

  470 U.S. 729, 743-44 (1985); Camp v. Pitts, 411 U.S. 138, 142 (1973) (holding that “the focal

  point for judicial review should be the administrative record already in existence, not some new

  record made initially in the reviewing court”). Thus, because the district court sits not as a fact-

  finder, but as a reviewing court, discovery is generally not permitted. Florida Power & Light Co.

  v. Lorian, 470 U.S. at 744; see also Henley v. FDA, 77 F.3d 616 (2d Cir. 1996) (holding that

  since the question of whether an agency policy is arbitrary and capricious is purely a legal issue,

  fact discovery is not necessary); see also Common Sense Salmon Recovery v. Evans, 217 F.

  Supp. 2d 17, 20 (D.D.C. 1992) (holding that “because a court’s review of an agency’s decision is

  confined to the administrative record. . .courts uniformly have held that discovery typically is not

  permitted”).

         Thus, the “standard discovery tools” do not apply. Comprehensive Cmty. Dev. Corp. v.

  Sebelius, 890 F. Supp. 2d 305, 312 (S.D.N.Y. 2012). Defendants argue that introducing

  evidence outside of the administrative record “would potentially lead the court to supplanting its

  judgment for the agency’s, undermining the administrative process.” (Defs.’ Mem. ¶ 2 (citing

  Asarco, Inc. v. EPA, 616 F.2d 1153, 1160 (9th Cir. 1980) (holding that “[w]hen a reviewing court

  considers evidence that was not before the agency, it inevitably leads the reviewing court to



                                                    7
        Case 4:19-cv-04975-PJH
Case 1:18-cv-00398-NGG-CLP     Document
                             Document 75 156
                                          FiledFiled 03/25/20
                                                03/17/20   PagePage  10 PageID
                                                                8 of 18 of 20 #: 966




  substitute its own judgment for that of the agency”))).

           Defendants argue that plaintiffs have already received the administrative record that

  contains the “entire account of the decision-making process behind the Yemeni Guidance,

  including all non-privileged material ‘before the agency at the time it took the action under

  review.’” (Defs.’ Mem. ¶ 4 (quoting Florida Power & Light Co. v. Lorian, 470 U.S. at 743-44)).

  The USCIS has submitted a certification stating that the agency did not consider any

  nonprivileged material in issuing the Yemeni Guidance beyond what has been included in the

  filed record. (Id. (citing ECF No. 37 at 1)). Defendants argue that since plaintiffs have made no

  showing that the administrative record is incomplete, nor have they made the “‘strong showing’”

  that the government has acted in bad faith or engaged in improper behavior, there is no need to

  supplement the administrative record with extraneous discovery. (Id. ¶¶ 4, 5 (citing Pacific

  Shores Subdivision, Cal. Water Dist. v. U.S. Army Corps of Eng’rs, 448 F. Supp. 2d 1, 6

  (D.D.C. 2006) (denying discovery where the plaintiffs failed to “put forth concrete evidence to

  show that the record was not properly designated,” and stating that they cannot meet their burden

  “simply by asserting that the documents are relevant”)). See also Citizens to Preserve Overton

  Park v. Volpe, 401 U.S. at 420 (holding that the plaintiffs must make a “strong showing in

  support of a claim of bad faith or improper behavior” which is necessary to overcome the record

  rule).

           “Once an agency presents a certified copy of the complete administrative record to the

  court, the court presumes that the record is properly designated.” Pacific Shores Subdivision,

  Cal. Water Dist. v. U.S. Army Corps of Eng’rs, 448 F. Supp. 2d at 5 (citing Ammex, Inc. v.

  United States, 62 F. Supp. 2d 1148, 1156 (C.I.T. 1999)). [A]bsent clear evidence to the contrary,

  an agency is entitled to a strong presumption of regularity, that it properly designated the



                                                    8
        Case 4:19-cv-04975-PJH
Case 1:18-cv-00398-NGG-CLP     Document
                             Document 75 156
                                          FiledFiled 03/25/20
                                                03/17/20   PagePage  11 PageID
                                                                9 of 18 of 20 #: 967




  administrative record.” Id. See U.S. Postal Serv. v. Gregory, 534 U.S. 1, 10 (2001) (noting that

  “a presumption of regularity attaches to the actions of Government agencies”); Withrow v.

  Larkin, 421 U.S. 35, 47 (1975) (discussing the “presumption of honesty and integrity in those

  serving as [agency] adjudicators”); Estate of Landers v. Leavitt, 545 F.3d 98, 113 (2d Cir. 2008)

  (rejecting plaintiffs’ argument that “this principle of judicial review creates a risk that agencies

  will be able to hoodwink courts into accepting agencies’ self-interested justifications,” and

  stating “we are unwilling to ascribe such nefarious motives to agency action as a general

  matter”).

         As a consequence, plaintiffs must make a “‘strong preliminary showing[] of bad faith’ or

  improper behavior by the agency.” Ali v. Pompeo, No. 16 CV 3691, 2018 WL 2058152, at *5

  (E.D.N.Y. May 2, 2018) (quoting National Nutritional Foods Ass’n v. Food & Drug Admin., 491

  F.2d 1141, 1145 (2d Cir. 1974)). As Judge Bulsara noted in Ali v. Pompeo, “[t]his is no small

  hurdle;” “a party must make a significant showing -- variously described as a strong,

  substantial, or prima facie showing that it will find material in the agency’s possession indicative

  of bad faith.” 2018 WL 2058152, at *5 (quoting Amfac Resorts, L.L.C. v. U.S. Dep’t of the

  Interior, 143 F. Supp. 2d 7, 12 (D.D.C. 2001)).

         Plaintiffs have made no showing of bad faith in connection with the agency’s production

  of the administrative record, nor have they overcome the strong presumption of regularity that

  attaches to the agency’s certification of the record. Plaintiffs are simply seeking discovery of

  additional documents that they believe would be supportive of their claims. Unfortunately, in the

  context of a proceeding against a federal agency, under the APA, such discovery is generally not

  available, and in this case, plaintiffs have not demonstrated an entitlement to discovery beyond

  the record.



                                                    9
         Case 4:19-cv-04975-PJH
Case 1:18-cv-00398-NGG-CLP       Document
                              Document 75 156
                                          Filed Filed 03/25/20
                                                03/17/20   PagePage
                                                               10 of 12
                                                                     18 of 20
                                                                        PageID #: 968



         2) Plaintiffs’ Constitutional Claims

         Plaintiffs assert several other arguments in support of their motion for discovery beyond

  the administrative record. First, they insist that the Complaint raises not only claims under the

  APA but also constitutional claims under the First and Fifth Amendments, and accordingly, these

  claims entitle them to discovery. (Pls.’ Mem. at 1). Plaintiffs rely on two cases in which they

  claim that the courts, faced with similar claims, granted discovery based on the constitutional

  challenges, including a decision in this court where expedited discovery was ordered with respect

  to the Yemeni I-130 scheme. (Id. (citing Al Himyari v. Cissna, No. 18 CV 10242 (E.D. Mich.

  May 2, 2018)); and Dihyem v. Cissna, No. 18 CV 2090 (E.D.N.Y. Apr. 19, 2018))).

         Defendants challenge plaintiffs’ constitutional arguments as “specious,” contending that

  even though plaintiffs have designated these claims as “constitutional,” “in reality these are just

  different species of APA claims.” (Defs.’ Mem. ¶ 8). Defendants note that there is no waiver of

  sovereign immunity allowing claims to be brought against the government directly under the

  Constitution, and that the only basis for bringing these claims is under the APA. (Id.) See

  Harkness v. Sec’y of Navy, 858 F.3d 437, 451 n.9 (6th Cir. 2017) (stating that a constitutional

  claim “is properly reviewed on the administrative record”), cert. denied, 138 S. Ct. 2648 (2018).

         To the extent that plaintiffs rely on two unpublished decisions arguing that there the

  judges allowed discovery outside the record, it should be noted that in Dihyem, even though the

  court initially allowed limited discovery, the court stayed the order before any discovery actually

  occurred and eventually dismissed the case as moot. Dihyem v. Cissna, No. 18 CV 2090

  (referencing docket entries). (See Defs.’ Mem. ¶ 9). In dicta, the court in Dihyem expressed the

  view that plaintiffs’ argument for discovery based on the presence of constitutional claims in the

  complaint was wrong as a matter of law. (Id.) With respect to Al Himyari, the other case relied



                                                   10
         Case 4:19-cv-04975-PJH
Case 1:18-cv-00398-NGG-CLP       Document
                              Document 75 156
                                          Filed Filed 03/25/20
                                                03/17/20   PagePage
                                                               11 of 13
                                                                     18 of 20
                                                                        PageID #: 969



  on by plaintiffs, there the court granted defendants’ motion to dismiss, having found plaintiffs’

  claims moot. See Al Himyari v. Cissna, No. 18 CV 10242 (E.D. Mich. May 2, 2018). Plaintiffs

  have failed to explain the relevance of this case and not shown how its holding is dispositive of

  the issues before the court.

         While plaintiffs’ two cited cases do not directly support the argument that discovery is

  appropriate when constitutional claims are included with a challenge to agency action under the

  APA, there is “no consensus among district courts on whether discovery should be permitted for

  constitutional claims that are brought alongside an APA claim.” Afianian v. Duke, No. 17 CV

  7643, 2018 WL 9619346, at *5 (C.D. Cal. Nov. 30, 2018) (reviewing the caselaw). See Bellion

  Spirits, LLC v. United States, 335 F. Supp. 3d 32, 41-42 (D.D.C. 2018) (stating “[t]he caselaw

  on a plaintiff’s ability to supplement an administrative record to support a constitutional cause of

  action is sparse and in some tension”); Chang v. U.S. Citizenship & Immigration Servs., 254 F.

  Supp. 3d 160, 161 (D.D.C. 2017) (noting that as to constitutional claims, “there appears to be

  some disagreement among district courts whether the assertion of constitutional claims takes a

  case outside the procedural strictures of the APA, including the record review rule”).

         Some courts have held that since Section 706 of the APA explicitly provides for judicial

  review of final agency action that is “contrary to constitutional right, power, privilege, or

  immunity,” 5 U.S.C. § 706(2), the record rule applies even in the context of a claimed

  constitutional violation. See, e.g., Jarita Mesa Livestock Grazing Ass’n v U.S. Forest Serv., 58

  F. Supp. 3d 1191, 1237-38 (D.N.M. 2014) (denying extra-record discovery on a First

  Amendment claim); Harvard Pilgrim Health Care v. Thompson, 318 F. Supp. 2d 1, 7-11 (D.R.I.

  2004) (denying discovery on constitutional claims and stating “[t]he APA’s restriction of judicial

  review to the administrative record would be meaningless if any party seeking review based on .



                                                   11
         Case 4:19-cv-04975-PJH
Case 1:18-cv-00398-NGG-CLP       Document
                              Document 75 156
                                          Filed Filed 03/25/20
                                                03/17/20   PagePage
                                                               12 of 14
                                                                     18 of 20
                                                                        PageID #: 970



  . . constitutional deficiencies was entitled to broad-ranging discovery”). As the court in Chang v.

  U.S. Citizenship & Immigration Servs. noted: “To hold otherwise, ‘and allow fresh discovery,

  submission of new evidence and legal arguments’ would ‘incentivize every unsuccessful party to

  agency action to allege. . . .constitutional violations’ in order to ‘trade in the APA’s restrictive

  procedures for the more evenhanded ones of the Federal Rules of Civil Procedure.’” 254 F.

  Supp. 3d at 161-62 (quoting Jarita Mesa Livestock Grazing Association v U.S. Forest Service, 58

  F. Supp. 3d at 1238).

         Thus, some courts faced with both APA and constitutional claims have simply denied

  discovery based on a finding that the constitutional claims “fundamentally overlap” with the

  APA claims, making additional discovery unnecessary. See, e.g., Alabama-Tombigbee Rivers

  Coal. v. Norton, No. CV 01-S-0194-S, 2002 WL 227032, at *3-6 (N.D. Ala. Jan. 29, 2002); see

  also Bellion Spirits, LLC v. United States, 335 F. Supp. 3d at 43-44 (holding that “[g]iven the

  dearth of caselaw on point in this circuit, the Court declines to adopt any bright line or

  categorical rule” and finding that in that case there was no need to supplement the administrative

  record “for any constitutional claim that requires the Court to analyze the substance of an

  agency’s decision that is, in turn, based on an evaluation of that record”); Afianian v. Duke, 2018

  WL 9619346 at *7 (declining to draw a bright line rule but finding that given the claims and the

  breadth of the requested discovery – plaintiff sought all I-130 petitions filed since January 2012

  – plaintiff was not entitled to discovery); Chang v. U.S. Citizenship & Immigration Servs., 254

  F. Supp. 3d at 162 (finding that the plaintiffs’ constitutional claims in that case were

  “fundamentally similar to their APA claims” and denying their request for additional discovery

  beyond the administrative record).

         Although there is some “slim authority,” Chang v. U.S. Citizenship & Immigration



                                                    12
         Case 4:19-cv-04975-PJH
Case 1:18-cv-00398-NGG-CLP       Document
                              Document 75 156
                                          Filed Filed 03/25/20
                                                03/17/20   PagePage
                                                               13 of 15
                                                                     18 of 20
                                                                        PageID #: 971



  Servs., 254 F. Supp. 3d at 162, for allowing discovery beyond the administrative record, the

  cases have presented unique and distinguishing circumstances from the present case. See, e.g.,

  Puerto Rico Pub. Housing Admin. v. U.S. Dep’t of Housing & Urban Dev., 59 F. Supp. 2d 310,

  327-28 (D.P.R. 1999) (finding that the complete absence of an administrative record with respect

  to certain issues required discovery); see also Porter v. Califano, 592 F.2d 770, 772 (5th Cir.

  1979) (noting that the agency’s fact-finding procedures “were inadequate”); Manker v. Spencer,

  No. 3:18-CV- 372, 2019 WL 5846828, at *19 (D. Conn. November 7, 2019) (allowing discovery

  outside the administrative record in a class action where the plaintiffs were challenging the Naval

  Discharge Review Board’s general course of conduct in denying discharge upgrades and the

  agency sought to limit review to the administrative records of the two named plaintiffs; the court

  stated: “[w]here a plaintiff challenges an agency’s general course of conduct rather than a

  discrete adjudication, limited discovery . . . may be necessary where the administrative record

  does not contain evidence of the challenged action”);5 Carlsson v. U.S. Citizenship &

  Immigration Servs., No. 2:12-CV-07893, 2015 WL 1467174, at *12 (C.D. Cal. March 23, 2015)

  (allowing limited discovery only as to plaintiff’s retroactivity claims); Grill v. Quinn, No. 10 CV

  0757, 2012 WL 174873, at *4 (E.D. Cal. Jan. 20, 2002) (allowing the pro se plaintiff to engage

  in additional discovery as to the non-APA claim, where the court’s own review of the record

  found that there were deficiencies in the record that suggested that “not all the reasons for the

  decision are in the record”).

         In Vidal v. Duke, Nos. 16 CV 4756, 17 CV 5228, 2017 WL 8773110, at *3 (E.D.N.Y.




         5
            The decision in Manker is distinguishable from the situation here, where the
  administrative record is not simply limited to the individual determinations as to the applications
  of the individual plaintiffs, but the agency has certified that it has produced the entire record
  underlying the decision to implement the Yemeni Guidance. (See discussion supra at 8).
                                                   13
         Case 4:19-cv-04975-PJH
Case 1:18-cv-00398-NGG-CLP       Document
                              Document 75 156
                                          Filed Filed 03/25/20
                                                03/17/20   PagePage
                                                               14 of 16
                                                                     18 of 20
                                                                        PageID #: 972



  Oct. 17, 2017), this Court held that “the general rule that review of agency action is limited to the

  administrative record compiled by the agency is not absolute.” The plaintiffs in Vidal sought

  discovery in an action under the APA, challenging the government’s decision to end the

  Deferred Action for Childhood Arrivals (“DACA”) Program. Plaintiffs also asserted certain

  collateral decisions affecting DACA beneficiaries, including constitutional Due Process claims

  of failure to provide individualized notice and equitable claims based on changes in the

  government’s policy for using information from DACA applications for immigration

  enforcement purposes. Id. at *2. The court noted that discovery may be ordered where there is

  “‘clear evidence’ that the record omits relevant materials;” in such circumstances limited

  discovery may be authorized to supplement the record. Id. at *3 (citing Bar MK Ranches v.

  Yuetter, 994 F.2d 735, 740 (10th Cir. 1993), and Dopico v. Goldschmidt, 687 F.2d 644, 654 (2d

  Cir. 1982)). In Vidal, the court allowed limited discovery, based on its determination that the

  administrative record was limited to the decision to end the DACA program, and shed no light

  on the agency’s actions with regard to the collateral decisions challenged by the plaintiffs. Id. at

  *2.

         This Court agrees that there may be circumstances in which discovery to supplement the

  record may be necessary, such as in Vidal where the record was devoid of any information

  relating to certain agency decisions, or in Manker, where there were class claims raised regarding

  an overarching agency policy and the agency sought to limit the record to just the named

  plaintiffs. However, to allow broad ranging discovery under Rule 26, beyond the administrative

  record in every case where a plaintiff alleges a constitutional claim, would be inappropriate and

  render meaningless the APA’s restriction of judicial review to the administrative record. See

  Harvard Pilgrim Health Care of N.E. v. Thompson, 318 F. Supp. 2d at 10. In this case, although



                                                   14
         Case 4:19-cv-04975-PJH
Case 1:18-cv-00398-NGG-CLP       Document
                              Document 75 156
                                          Filed Filed 03/25/20
                                                03/17/20   PagePage
                                                               15 of 17
                                                                     18 of 20
                                                                        PageID #: 973



  plaintiffs have brought their claims as a class action challenging the Yemeni Guidance under a

  variety of constitutional theories, the government has certified that the agency has produced the

  entire administrative record underlying the determination to adopt the Yemeni Guidance as an

  overall policy, and has not limited the record to the applications of one or more individual

  petitioners. Plaintiffs have also failed to make the requisite “strong” showing that the agency

  acted in bad faith, nor have they provided convincing evidence that the record is incomplete. In

  the absence of “clear evidence to the contrary,” the Court finds that the administrative record has

  been properly designated and the addition of constitutional claims does not alter the sufficiency

  of the record.

         3) Agency Policy

         Plaintiffs argue that even if the constitutional claims do not stand independently of the

  APA claim, they are nonetheless entitled to limited discovery because the Complaint focuses not

  just on individual agency adjudications, but rather on an agency policy, which they contend is

  akin to challenging an agency rulemaking decision. (Pls.’ Mem. at 2). Citing Wagafe v. Trump,

  No. 17 CV 0094, 2017 WL 2671254, at *10 (W.D. Wash. June 21, 2019), plaintiffs argue that

  the Yemeni scheme, like the Controlled Application Review and Resolution Program

  (“CARRP”) at issue in Wagafe, was final agency action. (Pls.’ Mem. at 2-3). Plaintiffs thus

  seek discovery as to the decision-making process behind the Yemeni policy to show that it is

  arbitrary. (Id. at 3). Plaintiffs argue that the USCIS has no mechanism for allowing a petitioner

  to examine or resolve a constitutionally based challenge to USCIS policies, allowing them to

  evade review. (Id. at 7). Arguing that constitutional questions are “unsuited” to resolution

  through the administrative process, plaintiffs contend that they should be granted the opportunity

  to conduct discovery. (Id. at 7-8).



                                                  15
         Case 4:19-cv-04975-PJH
Case 1:18-cv-00398-NGG-CLP       Document
                              Document 75 156
                                          Filed Filed 03/25/20
                                                03/17/20   PagePage
                                                               16 of 18
                                                                     18 of 20
                                                                        PageID #: 974



         Defendants dispute plaintiffs’ argument that because they are challenging an agency

  policy and not an individual adjudication, they are entitled to discovery beyond the

  administrative record. (Defs.’ Mem. ¶ 7). Defendants have represented that they produced all of

  the administrative record underlying the decision-making process behind the Yemeni Guidance,

  and have certified that “all non-privileged material ‘before the agency at the time it took the

  action under review’” has been provided. As noted, once a certified copy of the complete

  administrative record has been provided to the court, the presumption is that “the record is

  properly designated.” Pacific Shores Subdivision, Cal. Water Dist. v. U.S. Army Corps of

  Eng’rs, 448 F. Supp. 2d at 5. Defendants argue that plaintiffs have cited no authority in support

  of their argument that where there is a challenge to an administrative policy, as opposed to an

  individual claim, the APA’s limitation to the administrative record does not apply. (Defs.’ Mem.

  ¶ 7). Insofar as plaintiffs have cited Wagafe, defendants argue that the case is inapposite because

  it did not address extra-record discovery, but considered only whether CARRP was a final

  agency action that could give rise to an APA claim – a question that is not at issue here. (Id.)

         In the absence of any authority that differentiates between a challenge to a policy under

  the APA and an individual claim, the Court finds no basis on which to find that defendants’

  certification of the administrative record underlying the agency’s decision-making process

  leading to the adoption of the Yemeni Guidance policy should not suffice to support a finding

  that the record has been properly designated and no basis on which to conclude that the

  limitations set in the APA regarding the scope of review would not present here.

         4) Other Arguments

         Defendants also dispute the allegation that the USCIS discriminated against the plaintiffs

  on account of race, religion or nationality when it promulgated the Yemeni Guidance. (Id. ¶ 10).



                                                   16
         Case 4:19-cv-04975-PJH
Case 1:18-cv-00398-NGG-CLP       Document
                              Document 75 156
                                          Filed Filed 03/25/20
                                                03/17/20   PagePage
                                                               17 of 19
                                                                     18 of 20
                                                                        PageID #: 975



  Defendants cite to their papers in support of the motion for summary judgment to argue that

  plaintiffs’ “conclusory allegations of discriminatory animus are implausibly pled, emphatically

  contradicted by the administrative record, and fail to state a constitutional claim of any nature.”

  (Id. (citing Defendants’ Motion for Summary Judgment at 38-43, ECF No. 66; Defendants’

  Reply Memorandum at 12-13, ECF No. 68)). Indeed, defendants argue that plaintiffs’

  discrimination claim is belied by the fact that “the majority of Plaintiffs’ own petitions have been

  approved,” notwithstanding the Yemeni Guidance. (Id.) According to defendants, the Yemeni

  Guidance was actually designed to facilitate the approval of Yemeni petitions. (Id.)

         Defendants also contend that plaintiffs fail to explain why they should be permitted to

  take additional discovery when the vast majority of plaintiffs’ I-130s have already been

  adjudicated, rendering the mandamus claims moot. (Id. ¶ 11). In their Reply Memorandum,

  plaintiffs argue that the administrative record here is incomplete, in that it fails to include

  documents that were considered by the agency, such as the Kelly Report of July 9, 2017, and

  other periodic reports provided to the President pursuant to Presidential Proclamation 9645.6

  (Pls.’ Reply at 3-4).7 Defendants contend that they have produced the complete record and that



         6
            According to plaintiffs, Presidential Proclamation 9645 culminated in a review in which
  a baseline for information required from foreign governments was established. (Pls.’ Reply at 4-
  5).
          7
            To the extent that plaintiffs are arguing that the administrative record is incomplete,
  defendants assert that their recourse was to file a motion to compel pursuant to Fed. R. Civ. P.
  37(a)(1) after the administrative record was filed. (Defs.’ Mem. ¶ 13). Defendants argue that
  because they did not do so and have not provided an explanation for why they are now
  attempting to pursue discovery under Fed. R. Civ. P. 16, plaintiffs should not be allowed to raise
  this argument now. (Id.) More importantly, defendants argue that if plaintiffs had a basis to
  allow extra-record discovery, their motion, submitted in response to the defendants’ motion for
  summary judgment, is untimely and improper. (Id. ¶ 12). Plaintiffs should have submitted a
  Rule 56(d) motion, accompanied by an affidavit or declaration, stating that plaintiffs could not
  respond to the summary judgment motion because, without discovery, they lacked the necessary
  facts to justify their opposition. (Id. (citing Fed. R. Civ. P. 56(d))). Since the Court is denying
  any additional discovery, it is unnecessary to reach these procedural arguments at this time.
                                                    17
         Case 4:19-cv-04975-PJH
Case 1:18-cv-00398-NGG-CLP       Document
                              Document 75 156
                                          Filed Filed 03/25/20
                                                03/17/20   PagePage
                                                               18 of 20
                                                                     18 of 20
                                                                        PageID #: 976



  plaintiffs have not overcome the presumption that the government has provided a full and

  complete record. (Defs.’ Mem. ¶ 5).

         Defendants further argue that the categories of discovery sought by plaintiffs are

  overbroad and inappropriate, and that plaintiffs fail to demonstrate how any of the categories

  justify discovery outside the record. (Id. ¶¶ 15-17). Defendants point out that the requests for

  documents comparing adjudicative procedures and processing times are irrelevant because

  conditions in each country differ. (Id. ¶ 17). The fact that in some instances USCIS adjudicators

  can decide an I-130 petition quickly without an interview or a request for further evidence has no

  bearing on plaintiffs’ claims. (Id.)

         As the Court has denied plaintiffs’ motion for additional discovery for the reasons stated

  above, it is unnecessary to address these additional arguments brought by defendants.

                                           CONCLUSION

         For the reasons stated above, the Court denies plaintiffs’ motion for discovery.

         The Clerk is directed to send copies of this Order to the parties either electronically

  through the Electronic Case Filing (ECF) system or by mail.

         SO ORDERED.

  Dated: Brooklyn, New York
         MarchBrooklyn,
       Dated:  13, 2020 New York
                                                           /s/ Cheryl L. Pollak
                                                       _______________________________
                                                       Cheryl L. Pollak
                                                       Chief
                                                       Chief United States Magistrate Judge
                                                       Eastern District of New York




                                                  18
